DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The Amendment filed 16 November 2020 has been entered.  Claims 1 – 18 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hammons (US 2010/0036338 A1) in view of: Curro (US 4,609,518 A); Gray (US 2003/0201582 A1); and Tsuji (US 6,090,089 A).
	Regarding claim 1, Hammons discloses a web comprising: a film comprising a first surface and an opposing second surface; a nonwoven comprising a plurality of fibers; wherein the web comprises a plurality of apertures extending therethrough, the plurality of apertures having sidewalls formed from the film and the nonwoven, wherein the sidewalls extend from the first surface (“topsheet”, e.g. “topsheet” 20, which is a laminate of a film and a nonwoven, wherein “macro apertures”, e.g., “volcano shaped structures” 8, are formed therein: e.g. Fig. 5; ¶¶ [0008], [0043], [0045] – [0094]).
	Although Hammons describes a micro-textured film comprising a first surface and an opposing second surface, wherein the micro-textured film comprises a plurality of cones extending from the first surface (e.g. Fig. 9; ¶¶ [0095] – [0098]), Hammons is not specific as to such a micro-textured film being combined with a nonwoven comprising a plurality of fibers in a manner wherein the web comprises a plurality of apertures extending therethrough, wherein the apertures have sidewalls formed from the 
	As a preliminary note, Hammons discloses the “topsheet” 20 corresponding to the claimed web may have micro-texturing formed therein prior to formation of the apertures noted above (e.g. ¶ [0073]).
	Curro discloses a web (“web” 10’, 310, 310’: e.g. Fig. 5, 5A – 5D, 6, 6A – 6C, 8, 8A – 8C, 9, 9A – 9C; e.g. Col. 3, ll. 20 – 22; Col. 11, l. 14, to Col. 17, l. 36) comprising a micro-textured film comprising a first surface and an opposing second surface, wherein the micro-textured film comprises a plurality of cones extending from the first surface (“apertures” 11, 311, 311’: e.g. Fig. 5, 5A – 5D, 6, 6A – 6C, 8, 8A – 8C, 9, 9A – 9C; Col. 3, ll. 20 – 22; Col. 11, 18 – 63; Col. 16, ll. 3 – 5; Col. 17, ll. 15 – 17), and wherein the web comprises a plurality of apertures extending therethrough, the plurality of apertures having sidewalls formed from the micro-textured film, wherein the sidewalls extend from the first surface (“capillary networks” 12’, 312, 312’ forming “capillary sidewalls” 12a’, 312a, 312a’ and terminating in “apertures” 12b’, 312b, 312b’: e.g. Fig. 5, 5A – 5D, 6, 6A – 6C, 8, 8A – 8C, 9, 9A – 9C; Col. 11, ll. 40 – 45; Col. 14, ll. 13 – 22, 63 – 68; Col. 15, ll. 32 – 36; Col. 17, ll. 29 – 32), and wherein the caliper of the micro-textured film in the sidewall is less than the caliper of the micro-textured film of the first surface (as formed by “cusps” 13, 313, 313’ at terminal ends of the “apertures” 11, 311, 311’: e.g. Fig. 5A – 5D, 6B, 6C, 8B, 8C, 9B, 9C; Col. 11, ll. 40 – 45; Col. 16, ll. 5 – 7; Col. 17, ll. 29 – 32).
	Curro discloses that, by providing the lower caliper of the micro-textured film in the sidewall relative to the micro-textured film at the first surface, the web exhibits a softer tactile impression which is generally sought by consumers, and is also favorable for its capillary driven skin drying benefits and for its ability to direct fluids toward the plurality of apertures (e.g. Col. 2, ll. 55 – 60; Col. 9, ll. 9 – 15; Col. 10, l. 57, to Col. 11, l. 13; Col. 11, ll. 55 – 60).
	While Curro’s description relates to aperturing of a film, as opposed to a laminate of a film and a nonwoven as Hammons discloses, Gray discloses processes similar to those Curro discloses which aperture a web which is a laminate of a film and a nonwoven (e.g. Fig. 1 – 16; ¶¶ [0013] – [0071]).  
	Therefore, it would have been obvious to modify Hammons’ web such that the film is a micro-textured film wherein a plurality of cones extend from the first surface thereof, and such that the apertures have sidewalls formed from the micro-textured film and the nonwoven, and wherein the caliper of the micro-textured film in the sidewall(s) is less than the caliper of the micro-textured film of the first surface, the motivation(s) being to improve the tactile response of the web and/or to improve skin drying performance and/or to assist in directing fluid toward the plurality of apertures.
	Hammons’ Fig. 5 depicts apertures as volcano-shaped structures extending upward from a base plane of the web.  It will be understood that flipping the web Hammons depicts in Fig. 5 upside down will necessarily result in the volcano-shaped structures extending downward from the base plane of the web, thus forming alternating ridges and grooves with the apertures in the grooves.  This interpretation of Hammons is consistent with the instant specification, e.g. p. 10, ll. 23 – 32.
	Tsuji discloses a web comprising a plurality of apertures extending therethrough, wherein the web comprises alternating ridges and grooves each of which are continuous, and wherein the plurality of apertures are located within the grooves (“topsheet” with “liquid-passages” extending therethrough and located between “ribs”, e.g. “topsheet” 1 with “liquid-passages” 16 located in the grooves alternating with “ribs” 11: e.g. Fig. 1 – 4; Col. 1, l. 45, to Col. 3, l. 67).  Tsuji discloses the arrangement of apertures in grooves which alternate with ridges allows for increased comfort when the web is used as a topsheet in a disposable body fluid absorbent garment, e.g. a disposable diaper or a sanitary napkin, and for increased aeration that alleviate the possibility of eruption or stuffiness (e.g. Col. 1, ll. 45 – 65; Col. 3, ll. 40 – 67).
	Tsuji’s ridges are expressly disclosed as continuous (e.g. Col. 3, ll. 34 – 37).  Since the grooves between Tsuji’s ridges are always below the “crest” 13 of Tsuji’s ridges (e.g. Fig. 1 – 4, 6, 7), it is understood the grooves are also continuous.
	Although Tsuji’s ridges and grooves are depicted as being oriented transversely relative to the longitudinal axis of an article (e.g. Fig. 1 shows the ridges and grooves oriented transversely to the longest dimension of a sanitary napkin; see also Col. 3, ll. 49 – 53), it is observed the direction of the 
	Among other uses, the web Hammons discloses is used in absorbent garments, including disposable diapers and sanitary napkins, as a topsheet therefor (e.g. ¶¶ [0001], [0046], [0047]).
	Therefore, it would have been obvious to modify the web Hammons, Curro, and Gray such that the web comprises alternating ridges and grooves each of which are continuous and extend in the longitudinal direction, wherein the plurality of apertures are located within the grooves as Tsuji and Hammons suggest, the motivation being to increase comfort, reduce eruption and stuffiness, and improve lateral leakage control of an absorbent article including such a web.
	Regarding claim 2, in addition to the limitations of claim 1, Hammons discloses the apertures have a center-to-center spacing of at most about 14 mm (e.g. ¶ [0092]) or at least 1 mm (e.g. ¶ [0063]).
	More specifically, Hammons discloses the following:
[0092]	The aperture area density can be varied from about 1 aperture/cm2 to about 6 apertures/cm2 to about 60 apertures/cm2, in increments of 1 aperture/cm2. There can be, for example, at least about 10 apertures/cm2, or at least about 25 apertures/cm2.

The aforementioned center-to-center spacing of at most about 14 mm is observed to be the maximum center-to-center spacing for apertures of the above area densities, particularly those in a rectangular array since any offset therefrom would have been seen to place apertures closer to one another a rectangular array.  Notably, in a 1 aperture/cm2 web in a rectangular (i.e. square) array, the spacing of adjacent apertures diagonal to one another is                         
                            
                                
                                    
                                        
                                            
                                                1
                                                 
                                                c
                                                m
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                1
                                                 
                                                c
                                                m
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                            ≈
                            1.414
                             
                            c
                            m
                            =
                            14.14
                             
                            m
                            m
                        
                    , hence the value cited by the examiner.  It should be further noted the examiner uses a rectangular array as a 
	Furthermore, it should be recognized that, for the embodiments Hammons discloses where the number of apertures increases in 1 aperture/cm2 increments up to a disclosed maximum of 60 apertures/cm2, the center-to-center spacing will, on average, become less than 10 mm.  Particularly, when using converted metric units, Hammons’ ¶ [0092] describes 1 aperture/100 mm2 to 60 apertures/100 mm2.  Since 100 mm2 can be represented by a 10 mm x 10 mm square (or equivalent area rectangles), it is observed that the center-to-center spacing becomes smaller than about 14 mm as the number of apertures increases according to Hammons’ disclosure, and in particular will include center-to-center spacing values within the range of between 2 mm to 10 mm.  Thus, Hammons’ broader description encompasses the claimed range, and specific narrower embodiments lie within the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Additionally or alternatively, Hammons discloses the aperture area density, and thus by extension the center-to-center spacing, can be tailored to provide desired characteristics of the web, e.g. by changing various parameters of rolls use to make the web (e.g. ¶¶ [0090], [0097], [0098]).  In the case of the center-to-center spacing of the apertures, since the apertures provide a fluid pathway through the web, e.g. as a topsheet above an absorbent material (e.g. ¶¶ [0008], [0045], [0067]), it would have been understood that, all other things being the same, a smaller center-to-center spacing provides greater opportunity for fluid to pass to the absorbent core but also provides greater opportunity for rewet if said absorbent material has excessive pressure applied thereto (e.g. ¶¶ [0147], [0149]).  Accordingly, one of ordinary skill in the art would have appreciated there is an optimum balance for the center-to-center spacing within the ranges Hammons describes.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 
	Regarding claim 3, in addition to the limitations of claim 1, Hammons discloses the apertures are distributed on the web such that there are about 6 to about 360 apertures per square inch (“about 1 aperture/cm2” to “about 60 apertures/cm2”: e.g. ¶ [0092]).
	The number of apertures per square inch Hammons discloses overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	However, Hammons discloses the number of apertures can vary in increments of 1 aperture/cm2 between 6 apertures/cm2 and 60 apertures/cm2 (e.g. ¶ [0092]).  Accordingly, there is further description of inter alia the number of apertures being from 4 apertures/cm2 (approximately 26 apertures per square inch) to 60 apertures/cm2 (approximately 360 apertures per square inch) in 1 aperture/cm2 (approximately 6 apertures per square inch) increments, wherein each endpoint and increment lies within the claimed range.  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).  See MPEP § 2131.03, I.
	Regarding claim 4, in addition to the limitations of claim 1, Hammons discloses the apertures are distributed on the web such that there are about 6 to about 360 apertures per square inch (“about 1 aperture/cm2” to “about 60 apertures/cm2”: e.g. ¶ [0092]).
	The number of apertures per square inch Hammons discloses overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	However, Hammons discloses the number of apertures can vary in increments of 1 aperture/cm2 between 6 apertures/cm2 and 60 apertures/cm2 (e.g. ¶ [0092]).  Accordingly, there is further description of inter alia the number of apertures being from 16 apertures/cm2 (approximately 103 apertures per square inch) to 60 apertures/cm2 (approximately 360 apertures per square inch) in 1 aperture/cm2 (approximately 6 apertures per square inch) increments, wherein each endpoint and increment lies within the claimed range.  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).  See MPEP § 2131.03, I.
	Regarding claim 5, in addition to the limitations of claim 1, Hammons discloses the apertures are distributed on the web such that there are about 6 to about 360 apertures per square inch (“about 1 aperture/cm2” to “about 60 apertures/cm2”: e.g. ¶ [0092]).
	The number of apertures per square inch Hammons discloses overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	However, Hammons discloses the number of apertures can vary in increments of 1 aperture/cm2 between 6 apertures/cm2 and 60 apertures/cm2 (e.g. ¶ [0092]).  Accordingly, there is further description of inter alia the number of apertures being from 16 apertures/cm2 (approximately 26 apertures per square inch) to 38 apertures/cm2 (approximately 245 apertures per square inch) in 1 aperture/cm2 (approximately 6 apertures per square inch) increments, wherein each endpoint and increment lies within the claimed range.  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).  See MPEP § 2131.03, I.
	Regarding claim 6, although Hammons is not specific as to the web further comprising a total open area of from 5 percent to 25 percent, Hammons discloses the number, aperture area density, size, geometry, and outer of plane geometry, and thus by extension the total open area, can be tailored to provide desired characteristics of the web, e.g. by changing various parameters of rolls use to make the web (e.g. ¶¶ [0090], [0097], [0098]).  Since the apertures provide a fluid pathway through the web, e.g. as a topsheet above an absorbent material (e.g. ¶¶ [0008], [0045], [0067]), it would have been understood that, all other things being the same, a larger total open area provides greater opportunity for fluid to pass to the absorbent core but also provides greater opportunity for rewet if said absorbent material has excessive pressure applied thereto (e.g. ¶¶ [0147], [0149]).  Accordingly, one of ordinary skill in the art would have appreciated there is an optimum balance for the total open area.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the web with a total open area of from 5 percent to 25 percent in order to provide a web which allows the proper transfer of fluid to an absorbent material in an intended use of the web while also providing a desirable level of resistance to rewetting.
	Regarding claim 7, although Hammons is not specific as to the web further comprising a total open area of from 9 percent to 21 percent, Hammons discloses the number, aperture area density, size, geometry, and outer of plane geometry, and thus by extension the total open area, can be tailored to provide desired characteristics of the web, e.g. by changing various parameters of rolls use to make the web (e.g. ¶¶ [0090], [0097], [0098]).  Since the apertures provide a fluid pathway through the web, e.g. as a topsheet above an absorbent material (e.g. ¶¶ [0008], [0045], [0067]), it would have been understood that, all other things being the same, a larger total open area provides greater opportunity for fluid to pass 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the web with a total open area of from 9 percent to 21 percent in order to provide a web which allows the proper transfer of fluid to an absorbent material in an intended use of the web while also providing a desirable level of resistance to rewetting.
	Regarding claim 8, although Hammons is not specific as to the web further comprising a total open area of from 14 percent to 20 percent, Hammons discloses the number, aperture area density, size, geometry, and outer of plane geometry, and thus by extension the total open area, can be tailored to provide desired characteristics of the web, e.g. by changing various parameters of rolls use to make the web (e.g. ¶¶ [0090], [0097], [0098]).  Since the apertures provide a fluid pathway through the web, e.g. as a topsheet above an absorbent material (e.g. ¶¶ [0008], [0045], [0067]), it would have been understood that, all other things being the same, a larger total open area provides greater opportunity for fluid to pass to the absorbent core but also provides greater opportunity for rewet if said absorbent material has excessive pressure applied thereto (e.g. ¶¶ [0147], [0149]).  Accordingly, one of ordinary skill in the art would have appreciated there is an optimum balance for the total open area.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the web with a total open area of from 14 percent to 20 percent in order to provide a web which allows the proper transfer of fluid to an absorbent material in an intended use of the web while also providing a desirable level of resistance to rewetting.
	Regarding claim 9, in addition to the limitations of claim 1, Hammons discloses each of the plurality of apertures has an open area of between, e.g., 0.25 square mm to 5 square mm (e.g. ¶ [0063]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Additionally or alternatively, Hammons discloses the size of the apertures can be tailored to provide desired characteristics of the web, e.g. by changing various parameters of rolls use to make the web (e.g. ¶¶ [0090], [0097], [0098]).  Since the apertures provide a fluid pathway through the web, e.g. as a topsheet above an absorbent material (e.g. ¶¶ [0008], [0045], [0067]), it would have been understood that, all other things being the same, a larger open area for each aperture provides greater opportunity for fluid to pass to the absorbent core but also provides greater opportunity for rewet if said absorbent material has excessive pressure applied thereto (e.g. ¶¶ [0147], [0149]).  Accordingly, one of ordinary skill in the art would have appreciated there is an optimum balance for the total open area.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide each of the apertures with an open area of between 0.5 square mm to 10 square mm in order to provide a web which allows the proper transfer of fluid to an absorbent material in an intended use of the web while also providing a desirable level of resistance to rewetting.
	Regarding claim 10, in addition to the limitations of claim 1, Hammons discloses each of the plurality of apertures has an open area of between, e.g., 0.25 square mm to 5 square mm (e.g. ¶ [0063]), which encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Additionally or alternatively, Hammons discloses the size of the apertures can be tailored to provide desired characteristics of the web, e.g. by changing various parameters of rolls use to make the web (e.g. ¶¶ [0090], [0097], [0098]).  Since the apertures provide a fluid pathway through the web, e.g. as a topsheet above an absorbent material (e.g. ¶¶ [0008], [0045], [0067]), it would have been understood that, all other things being the same, a larger open area for each aperture provides greater opportunity for fluid to pass to the absorbent core but also provides greater opportunity for rewet if said absorbent 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide each of the apertures with an open area of between 0.5 square mm to 5 square mm in order to provide a web which allows the proper transfer of fluid to an absorbent material in an intended use of the web while also providing a desirable level of resistance to rewetting.
	Regarding claim 11, in addition to the limitations of claim 1, Hammons discloses each of the plurality of apertures has an open area of between, e.g., 0.25 square mm to 5 square mm (e.g. ¶ [0063]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Additionally or alternatively, Hammons discloses the size of the apertures can be tailored to provide desired characteristics of the web, e.g. by changing various parameters of rolls use to make the web (e.g. ¶¶ [0090], [0097], [0098]).  Since the apertures provide a fluid pathway through the web, e.g. as a topsheet above an absorbent material (e.g. ¶¶ [0008], [0045], [0067]), it would have been understood that, all other things being the same, a larger open area for each aperture provides greater opportunity for fluid to pass to the absorbent core but also provides greater opportunity for rewet if said absorbent material has excessive pressure applied thereto (e.g. ¶¶ [0147], [0149]).  Accordingly, one of ordinary skill in the art would have appreciated there is an optimum balance for the total open area.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide each of the apertures with an open area of less than 0.5 square mm in order to provide a web which allows the proper transfer of fluid to an absorbent material in an intended use of the web while also providing a desirable level of resistance to rewetting.
Regarding claim 12, in addition to the limitations of claim 1, Hammons discloses each of the plurality of apertures have an aspect ratio of, e.g., greater than 1 (e.g. ¶ [0069]), which overlaps the claimed range, or greater than 1.5 (e.g. ¶ [0069]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Additionally or alternatively, Hammons discloses the geometry of the apertures can be tailored to provide desired characteristics of the web, e.g. by changing various parameters of rolls use to make the web (e.g. ¶¶ [0090], [0097], [0098]).  
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide each of the apertures with an aspect ratio of from 1 to 4 in order to provide a web which meets the requirements of a particular application.
	Regarding claim 13, in addition to the limitations of claim 1, Hammons discloses each of the plurality of apertures have an aspect ratio of, e.g., greater than 1 (e.g. ¶ [0069]), which encompasses the claimed range, or greater than 1.5 (e.g. ¶ [0069]), which overlaps the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Additionally or alternatively, Hammons discloses the geometry of the apertures can be tailored to provide desired characteristics of the web, e.g. by changing various parameters of rolls use to make the web (e.g. ¶¶ [0090], [0097], [0098]).  
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious 
	Regarding claim 14, although neither Hammons nor Curro explicitly state each of the plurality of cones have a height of 120 microns, Hammons discloses the size of the apertures can be tailored to provide desired characteristics of the web, e.g. by changing various parameters of rolls use to make the web (e.g. ¶¶ [0090], [0097], [0098]).  Since the cones are smaller than the apertures (Curro: e.g. Fig. 5, 5A – 5D, 6, 6A – 6C, 8, 8A – 8C, 9, 9A – 9C), it follows that there is an optimum height for the cones which simultaneously allows the apertures to provide a fluid pathway through the web, e.g. as a topsheet above an absorbent material (e.g. ¶¶ [0008], [0045], [0067]) while also providing for the tactile response of the web, improved skin drying performance, and/or directing of fluid toward the plurality of apertures.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide each of the each of the plurality of cones with a height of 120 microns in order to provide a web the desired tactile response of the web, skin drying performance, and/or ability of directing fluid toward the plurality of apertures.
	Regarding claim 15, although neither Hammons nor Curro explicitly state each of the plurality of cones having a center-to-center spacing of about 462 microns, Hammons discloses the apertures have a center-to-center spacing of at most about 14 mm (e.g. ¶ [0092]) or at least 1 mm (e.g. ¶ [0063]).
	More specifically, Hammons discloses the following:
[0092]	The aperture area density can be varied from about 1 aperture/cm2 to about 6 apertures/cm2 to about 60 apertures/cm2, in increments of 1 aperture/cm2. There can be, for example, at least about 10 apertures/cm2, or at least about 25 apertures/cm2.

The aforementioned center-to-center spacing of at most about 14 mm is observed to be the maximum center-to-center spacing for apertures of the above area densities, particularly those in a rectangular array since any offset therefrom would have been seen to place apertures closer to one another a rectangular array.  Notably, in a 1 aperture/cm2 web in a rectangular (i.e. square) array, the spacing of adjacent apertures diagonal to one another is                         
                            
                                
                                    
                                        
                                            
                                                1
                                                 
                                                c
                                                m
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        
                                            
                                                1
                                                 
                                                c
                                                m
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                            ≈
                            1.414
                             
                            c
                            m
                            =
                            14.14
                             
                            m
                            m
                        
                    , hence the value cited by the examiner.  It should be further noted the examiner uses a rectangular array as a 
	Furthermore, it should be recognized that, for the embodiments Hammons discloses where the number of apertures increases in 1 aperture/cm2 increments up to a disclosed maximum of 60 apertures/cm2, the center-to-center spacing will, on average, become less than 10 mm.  Particularly, when using converted metric units, Hammons’ ¶ [0092] describes 1 aperture/100 mm2 to 60 apertures/100 mm2.  Since 100 mm2 can be represented by a 10 mm x 10 mm square (or equivalent area rectangles), it is observed that the center-to-center spacing becomes smaller than about 14 mm as the number of apertures increases according to Hammons’ disclosure, and in particular will include center-to-center spacing values within the range of between 2 mm to 10 mm.  
	Additionally, Curro discloses forming the cones such that a plurality thereof are located in the regions between adjacent apertures (e.g. Fig. 5A – 5D, 6B, 6C, 8B, 8C, 9B, 9C).  Accordingly, it would have been understood that the modification of Hammons’ web to include cones as Curro suggests would result in center-to-center spacings for the cones which is smaller than that of the apertures.
	In the case of the center-to-center spacing of the apertures, since the apertures provide a fluid pathway through the web, e.g. as a topsheet above an absorbent material (e.g. ¶¶ [0008], [0045], [0067]), it would have been understood that, all other things being the same, a smaller center-to-center spacing provides greater opportunity for fluid to pass to the absorbent core but also provides greater opportunity for rewet if said absorbent material has excessive pressure applied thereto (e.g. ¶¶ [0147], [0149]).  Accordingly, one of ordinary skill in the art would have appreciated there is an optimum for the center-to-center spacing for the apertures within the ranges Hammons describes, and therefore also an optimum for the center-to-center spacing of the cones in order to provide the tactile response of the web, improved skin drying performance, and/or directing of fluid toward the plurality of apertures.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide each of the plurality of cones with a center-to-center spacing of about 462 microns in order to 
	Regarding claim 16, in addition to the limitations of claim 1, Hammons discloses each of the plurality of cones has a distal end, and wherein each of the plurality of cones has an aperture at its respective distal end (“micro aperture”: e.g. ¶¶ [0066], [0073], [0095], [0097]), wherein each of the apertures has a diameter of less than 282 microns (lower bound for area of “macro apertures”, stated as 0.25 mm2, where “macro apertures” are stated as larger than “micro apertures”: e.g. ¶ [0073]), which encompasses the claimed range.
	Additionally, each of the plurality of cones Curro discloses for modifying Hammons has a distal end, and wherein each of the plurality of cones has an aperture at its respective distal end, wherein each of the apertures has a diameter of between 25.4 microns and 254 microns (“between about 1 mil and about 10 mils in diameter”: e.g. Col. 7, ll. 60 – 65; it is noted that while this passage relates primarily to Curro’s Fig. 1, Curro’s processes in relation to Fig. 5, 5A – 5D, 6, 6A – 6C, 8, 8A – 8C, 9, and 9A – 9C employ similar disclosures to those of Curro’s Fig. 1, as Curro indicates directly or indirectly in, e.g., Col. 11, ll. 16 – 18, Col. 12, ll. 39 – 43, Col. 15, ll. 12 – 16, and Col. 16, ll. 42 – 44), which encompasses the claimed range.
	“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 17, in addition to the limitations of claim 1, Hammons discloses the nonwoven comprises a bonded carded web (e.g. ¶¶ [0043], [0080], [0102], [0103]).
	Regarding claim 18, in addition to the limitations of claim 1, Hammons discloses the nonwoven comprises a spunbonded nonwoven (e.g. ¶¶ [0043], [0080], [0102], [0103]).

Response to Arguments
Applicant’s arguments, see p. 5, filed 16 November 2020, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 

	“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.”  In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).  MPEP § 2145, III.  With respect to Tsuji, supporting a conclusion of obviousness does not require that the ridges and grooves be arranged transversely.  Therefore, a disclosure which would have motivated other arrangements is reasonable to consider when modifying Hammons’ web.
	To this end, Hammons discloses uniform configurations of structures in web, i.e. structures all having the same configuration, may not provide satisfactory skin health and fluid acquisition benefits (e.g. ¶¶ [0005], [0006]), which one of ordinary skill in the art would have observed to suggest considering the inclusion of different arrangements of ridges and grooves to that Tsuji discloses.  While the alignment of the ridges and grooves has an effect on the lateral and longitudinal control of fluid (Hammons discusses lateral leakage being prevented with longitudinal orientations from which one of ordinary skill in the art would have reasonably inferred lateral leakage occurring with transverse orientations: e.g. Fig. 23A; ¶ [0153]), the examiner observes that fluid transport through the aperture once the fluid arrives at the aperture is unchanged with respect to ridge/groove orientation.  Notably, fluid transport through an aperture occurs via one-way capillary action that prevents rewet (Hammons: e.g. ¶ [0152]; Tsuji: e.g. Col. 3, ll. 40 – 49).  
	Moreover, Hammons’ description of preventing lateral leakage with longitudinal structures (e.g. Fig. 23A; ¶ [0153]) serves as a motivation to incorporate Tsuji’s apertures, albeit in a different orientation from Tsuji’s disclosed embodiments, particularly in view of Tsuji’s description of ridges contacting a 
	Accordingly, when taken as a whole, Hammons and Tsuji collectively provide a rationale supporting the conclusion of obviousness for the claimed longitudinally extending ridges and grooves.  The examiner observes no arguments are presented with respect to the teaching of Curro and Gray.  Therefore, the rejections of claims 1 – 18 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783